DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendments filed 02/22/2021 have been entered. Claims 16-23 and 26-34 remain pending in the application. Applicant’s amendments to the claims, corrected drawings, and amended specification have overcome each and every 112(b) rejection, drawing, and specification objections set forth in the Office Action mailed 11/23/2020. 
	The 112(b) rejections regarding claims 24 and 25 have been withdrawn. 
	The drawing objections have been withdrawn. 
	The specification objections have been withdrawn. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 16-19, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beebe et al (US-20130299041-A1) henceforth Beebe.
Regarding claim 16, Beebe teaches a flow cell (referred to as microfluidic device 10), comprising: at least one first reservoir region (referred to as first well 50) containing a liquid reagent (referred to as desired substance 84); and, a carrier element (referred to as lid 36) that 
Regarding claim 17, Beebe teaches a flow cell according to claim 16. Beebe further teaches wherein the reservoir region (50) is hermetically closed off against a cavity within the flow cell (10) by at least one predetermined breaking point barrier (referred to as membrane 82) ([0046] and Figure 2). 
Regarding claim 18, Beebe teaches a flow cell according to claim 16. Beebe further teaches the carrier element (36) is connected to the base (11) solely by force closure and/or form closure, and/or is welded and/or bonded to the base (11) in a connecting region arranged at a distance from the reagent. It is understood that in order for the liquid to move from the first well (50) to the channel (24) without any leaks, the lid 36 would need to be secured to the bottom portion in a secured manner ([0040]). It is further understood that the microfluidic device (10) has a base portion (11). 
Regarding claim 19, Beebe teaches a flow cell according to claim 16. Beebe further teaches at least one transport channel (referred to as channel 24), wherein the reservoir region (50) is fluidically connected to the at least one transport channel (24) ([0040] and Figures 2 and 3).
Regarding claim 21, Beebe teaches a flow cell according to claim 16. Beebe further teaches the carrier element (36) is configured as a stopper filling the opening (28) and comprising a front side having the vessel and/or capillary structure, and has a conical portion. It is being interpreted that the lid (36) on a side has the first well 50 which is able to draw up the fluid with capillary action (see [0008]). It is understood that one skilled in the art would change the shape of the first well 50 to have a conical shape to improve the fit and prevent leaks. See court case In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Regarding claim 22, Beebe teaches a flow cell according to claim 16. Beebe further teaches the carrier element (36), on an outer side facing away from the reservoir region (50), has handling devices. It is being interpreted that the handling devices would allow a user to hold the device without contacting the reagent. As seen in Figure 2, a user would hold the lid 36 on the edges without touching the reagent in the first well 50. 
Regarding claim 23, Beebe teaches a flow cell according to claim 22. Beebe further teaches the handling devices include a seat for a connection tool (referred to as end cap 100) [0043] and Figure 2 and 3). As seen in Figures 2 and 3, the lid 36 is able to accommodate the end cap 100.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Beebe (US-20130299041-A1) as applied to claims 16 and 19 above, and further in view of Hodko (US-20090075801-A1).
Regarding claim 20, Beebe teaches the flow cell according to claim 19. Beebe does not teach wherein the at least one transport channel (24) includes one transport channel that leads toward the reservoir region (50) and one transport channel that leads away from reservoir region (50).
In the analogous art of microfluidic devices, Hodko teaches a microfluidic device with multiple reservoirs and fluid channels. 
Specifically, Hodko teaches one transport channel (referred to as conduit 205) that leads toward the reservoir region (referred to as reservoir 210) and one transport channel (referred to as conduit 215) that leads away from reservoir region ([0034] and Figure 2). It would have been obvious to one skilled in the art to modify the apparatus of Beebe to include the multiple conduits of Hodko for the benefit of allowing fluid to travel both towards and away from the reservoir region (50) of Beebe. 
Regarding claim 26, Beebe teaches the flow cell according to claim 16. Beebe does not teach a second reservoir region upstream of the first reservoir region.
Hodko further teaches a second reservoir region (referred to as second reservoir 220) that holds a fluid which rinses off the reagent, the second reservoir region (220) being arranged upstream of the first reservoir region (210) in a direction of flow of the fluid which rinses off the reagent ([0037] and Figure 2). It would have been obvious to modify Beebe to include the second reservoir of Hodko upstream of the first reservoir in order to hold an additional reagent, 
Regarding claim 29, the combination of Beebe and Hodko teach the flow cell according to claim 20. Beebe further teaches the vessel and/or capillary structure has a groove or channel aligned with the transport channel (24) leading toward the first reservoir region (50). As seen in Figure 2 and 3, the first well 50 is aligned with the opening of the channel 24.  Beebe does not have the transport channel leading away from the first reservoir region.
Hodko further teaches a transport channel (215) leading away from the first reservoir region (210) ([0034] and Figure 2). It would have been obvious to one skilled in the art to modify the apparatus of Beebe to include the multiple conduits of Hodko, and have the first well (50) of Beebe be aligned with the multiple conduits of Hodko for the benefit of allowing the reagent to both move toward and away from the first well (50) of Beebe. 
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Beebe (US-20130299041-A1) and Hodko (US-20090075801-A1) as applied to claim 26, and further in view of Shlomo (CN-103608110-A). 
Regarding claim 27, the combination of Beebe and Hodko teaches the flow cell according to claim 26. Beebe does not teach a pressure source.
In the analogous art of microfluidic devices, Hodko teaches a microfluidic device with multiple reservoirs and fluid channels with a pressure source.  

In the analogous art of cartridges with multiple chambers for sample fluids, Shlomo teaches a cartridge with chambers sealed off with breakable seals. 
Specifically, Shlomo teaches where a first and second chamber are closed by a sealing member 804 ([0136] and Figure 8). It is further specified in [0139] that the seal is a breakable seal, and can allow fluid to move back and forth between both chambers, or as stated in [0141] the sealing member can be sealed again. It would have been obvious to one skilled in the art to modify the apparatus of Beebe and Hodko to include the pressure source of Hodko for the benefit of moving the fluid in a direction counter to the centrifugal force, and to include the seals of Shlomo to close off the mixing region of Hodko such that the region can be either closed and/or closable for the benefit of preventing the fluid from moving into undesirable areas.  
Regarding claim 28, the combination of Beebe, Hodko, and Shlomo teaches the flow cell according to claim 27. Beebe does not teach wherein pressure of the pressure source, as the fluid with the rinsed-off reagent moves back and forth between the pressure source and the mixing region, is variable. 

Hodko teaches pressure of the pressure source (referred to as pump 115), as the fluid with the rinsed-off reagent moves back and forth between the pressure source (115) and the mixing region (refer to annotated Figure 2 below), is variable ([0037] and Figure 2). Further, paragraph [0040] indicates that there is a pressure differential, and that the pressure difference is what allows the fluid to travel opposite to the direction the centrifugal force. As seen in Figure 2, F1 and F3 show the fluid flow with centrifugal force, and F2 and F4 show the direction of fluid flow with the pressure source ([0035], [0037], and Figure 2). It would have been obvious to modify the flow cell of Beebe, Hodko, and Shlomo to have the pressure source of Hodko vary for the benefit of moving the fluid back and forth to desired reservoirs. It is understood that depending on the pressure generated and the centrifugal force, the fluid can move back and forth between the reservoir regions. 

[AltContent: arrow][AltContent: textbox (Mixing region)]
    PNG
    media_image1.png
    667
    758
    media_image1.png
    Greyscale


Claims 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Beebe (US-20130299041-A1) and Hodko (US-20090075801-A1) as applied to claim 29 above, and further in view of Delamarche et al (US-9421540-B2) henceforth Delamarche. 
Regarding claim 30, the combination of Beebe and Hodko teach the flow cell according to claim 29 as stated above. The combination of Beebe and Hodko do not teach the transport channel leading toward the reservoir region and the transport channel leading away from the 
In the analogous art of microfluidic devices, Delamarche teaches a microfluidic device with a bypass channel, auxiliary channel, and reagent area. 
Specifically Delamarche teaches teach the transport channel (referred to as auxiliary channel 21) leading toward the reservoir region (referred to as deposition area 215) and the transport channel leading away from the reservoir region (215) are connected by a bypass (referred to as bypass channels 11 and 12) that circumvents the first reservoir region (215) ([0072], [0073], and Figure 7). It is seen in Figure 7 that auxiliary channel 21 has a portion that is leading towards the deposition area 215, and a portion that is then leading away from deposition area 215. It would have been obvious to one skilled in the art to modify the apparatus of Beebe and Hodko to include the bypass channels of Delamarche for the benefit of improved fluid flow control. 
Regarding claim 31, the combination of Beebe and Hodko teach the flow cell according to claim 29 as stated above. Delamarche further teaches that the sizes of the channels can vary in size (see [0073]). The auxiliary channel can be held at a constant diameter between 10 to 100 micrometers ([0073]). It is understood that one skilled in the art would modify the transport channel cross section such that it is larger than the cross section of the first reservoir. 
Regarding claim 32, the combination of Beebe, Hodko, and Delamarche teach the flow cell according to claim 30 as stated above. Delamarche further teaches the bypass (11 and 12) has a flow cross section that is larger than a flow cross section of the first reservoir region. Paragraph [0073] describes that the bypass channels and auxiliary channels can have different 
Regarding claim 33, the combination of Beebe, Hodko, and Delamarche teach the flow cell according to claim 32 as stated above. Beebe does not teach wherein the reagent, with a free liquid surface, adjoins an interior of a mixing chamber formed in the flow cell. 
In the analogous art of microfluidic devices, Hodko teaches a microfluidic device with multiple reservoirs and fluid channels. 
Hodko further teaches the regent, with a free liquid surface, adjoins an interior of a mixing chamber formed in the flow cell. Referring to the annotated Figure 2 above, the reservoir region labeled as the mixing region is in communication with a conduit. It is being understood that as the fluid travels from reservoir 220 to the next reservoir, the liquid would reach the opening to the reservoir. The free surface of the liquid that is at the end of the conduit would adjoin the interior of the mixing chamber. It would have been obvious to combine the apparatus of Beebe, Hodko, and Delamarche to have it such that the free surface of a liquid adjoins the interior of a mixing chamber as exemplified in Hodko for the benefit of allowing the liquid to be deposited into the mixing chamber.  
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Beebe (US-20130299041-A1) as applied to claim 16 above, and further in view of Fukushima (US-20090110606-A1).
Regarding claim 34, Beebe teaches the flow cell according to claim 16. Beebe does not teach wherein at least the vessel and/or capillary structure of the carrier element has at least in part a hydrophilized surface region. 
In the analogous art of dispensing liquid, Fukushima teaches a syringe that has a hydrophilic film. 
Specifically, Fukushima teaches a hydrophilic film formed on the inner wall of the syringe and surface of the plunger ([0009]). It would have been obvious to one skilled in the art to modify the apparatus of Beebe to incorporate the hydrophilic film taught by Fukushima on the inside of the reservoir region for the benefit of improving capillary action and holding the fluid in the reservoir region until it is dispensed. 

Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments starting on page 14, the lid 36 of Beebe is considered to be introduced to an input port (opening) of the microfluidic device (flow cell). As seen in Figures 2 and 3, the lid 36 is made of first layer 37 which is pressed against the upper surface 20 of the microfluidic device 10 ([0047]). As such, it is understood that the lid 36 (carrier element) is introduced to an input port (opening). It is unclear how the carrier element fills the opening of the flow cell, as it can be interpreted that the carrier element fills the 
Regarding applicant’s arguments on page 14, it is understood that Beebe teaches a capillary structure (referred to as needle 74) that is open to the reservoir region (first well 50) and that holds the liquid reagent on the carrier element (lid 36). As it is understood as seen in Figure 2 the needle 74 is a capillary structure attached to the lid 36, and the needle 74 is open to the first well 50. Further, it is understood that the needle 74 would be able to retain a liquid reagent on the lid 36 as liquid reagent would be held by capillary action on the surface of the needle 74. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA YUAN LYLE whose telephone number is (571)272-9856.  The examiner can normally be reached on 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SOPHIA Y LYLE/Examiner, Art Unit 1798                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798